DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are subject under examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

    4.   The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.    Claims 1-8, 10-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chong (US 20170223313 A1)  in view of Stein (US2015/0373530).

Regarding claim 1, Chong teaches A method for communicating at a wireless communication device, the method (see para 0048 “multi-SIM communication device 101a), comprising:
a. establishing a starter wireless carrier connection using a starter subscriber identification module (SIM) (see para 0048 “multi-SIM communication device 101a may try to connect to a particular base station, such as base station 112. Multi-SIM communication device may send the request to the first wireless communication. It the request is authorized, then multi-SIM communication device can then connect to base station 111.”; see para 0049 “communication device 101a can be authorized to connect to the base station by using information from one of SIM cards 201”); wherein the starter SIM is a first local SIM selected from a plurality of local SIMs placed in the wireless communication device (See para 0053 “When processing unit 231 selects SIM cards 211b or 221c for RF unit 221b for use”)[ 211b or 221c are interpreted to plurality of SIM from which one of the SIM is selected; select SIM cards 211b or 221c] ;
c. selecting a second local SIM from the plurality of local SIMS placed in the wireless communication device or a first remote SIM from the SIM bank (see para 0132 “ device 900 can send a registration request to the SIM bank using the IP protocol. After registration, device 900 sends its identification information to the SIM bank and asks to use a second SIM card from the SIM bank for RF unit 901b.”); wherein the first remote SIM is placed in the SIM bank  (see para 0132 “device 900 sends its identification information to the SIM bank and asks to use a second SIM card from the SIM bank for RF unit 901b.”) and  is selected by a processing unit of the wireless communication device or by a processing unit of the SIM bank (see para 0133 “Since there are multiple SIM cards connected to the SIM card interfaces of the SIM Bank, the SIM bank determines and selects a second SIM card for RF unit 901b”; ; see para 0132 “The SIM bank can be a network device”)[ SIM bank can be a network device and it is known in the art that device has a processor, therefore when Chong teaches SIM bank selects a second SIM, it implies processing unit of the SIM bank is selecting the SIM]
d. establishing a first wireless carrier connection using the second local SIM or the first remote SIM (see para 0134 “Processing unit 1003 then extracts the information associated to the selected second SIM card and transmits to RF unit 901b. RF unit 901b then uses the information associated to the selected second SIM card to establish a connection with a corresponding wireless network”)[ since  established wireless network corresponds to the second selected SIM , therefore it is interpreted to be a first wireless carrier connection] 
f. disconnecting the starter wireless carrier connection (see para 0051 “the RF unit may need to disconnect established wireless connection before establishing another wireless connection.”);
g. selecting a third local SIM from the plurality of local SIMs placed in the wireless communication device or a second remote SIM from the SIM bank(see para 0132 “ device 900 can send a registration request to the SIM bank using the IP protocol. After registration, device 900 sends its identification information to the SIM bank and asks to use a second SIM card from the SIM bank for RF unit 901b.”)[ since para 0065 describes use of SIM cards 251a, 251b and 251c allows multi-SIM communication device 101b to connect to a base station of a wireless communication networks operated by a first network operator, a second network operator and a third network operator respectively, therefore the selection of any other SIM is interpreted to be third SIM]; wherein the second remote SIM is placed in the SIM bank and is selected by  one of the the processing unit of the wireless communication device or by the processing unit of the SIM bank see para 0125 “The selection of SIM cards 1001c or 1001d is determined by processing unit 1003; see para 0121 Fig. 10A illustrates part of electronic device” fig. 10 shows electronic device includes processing unit 1003; see para 0117 “electronic device 801 transmits and/or receives data with the wireless networks”];
h. establishing a second wireless carrier connection using one of, the third local SIM or the second remote SIM(see para 0134 “Processing unit 1003 then extracts the information associated to the selected second SIM card and transmits to RF unit 901b. RF unit 901b then uses the information associated to the selected second SIM card to establish a connection with a corresponding wireless network”) [ since para 0065 describes use of SIM cards 251a, 251b and 251c allows multi-SIM communication device 101b to connect to a base station of a wireless communication networks operated by a first network operator, a second network operator and a third network operator respectively, therefore it is implicit the selection of different SIM would establish another wireless carrier connection];
I. providing communication service to devices connected to the wireless communication device over one of or both of the first wireless carrier connection and the second wireless carrier connection (see para 0052 “As base stations 111 and 112 are operated by the first network operator and base stations 113 and 114 are operated by the second network operator, multi-SIM communication device 101a can connect to base stations 111-114 by using SIM cards 201a or 201b. In another example, a plurality of SIM cards 201 may be used by processing unit 231 to enable multi-SIM communication device 101a to establish more than one wireless connection with a base station.”); wherein the first remote SIM is selected by a processing unit of the wireless communication device or by a processing unit of the SIM bank ( see para 0125 “The selection of SIM cards 1001c or 1001d is determined by processing unit 1003; see para 0121 Fig. 10A illustrates part of electronic device” fig. 10 shows electronic device includes processing unit 1003; see para 0117 “electronic device 801 transmits and/or receives data with the wireless networks”];
Chong doesn’t teach b. establishing a starter authentication connection between the wireless communication device and a SIM bank over the starter wireless carrier connection; e. establishing a first authentication connection between the wireless communication device and the SIM bank over the first wireless carrier connection; wherein the starter SIM is selected based on the started SIM selection policy; wherein the starter SIM Selection policy includes one or more of the following selection criteria: geolocation of the wireless communication device, position of a SIM placed in the wireless communication device, SIM category, network performance history of a SIM, identity of a wireless carrier network issuing a SIM, services offered by a wireless carrier network of a SIM, service quality of a wireless carrier network of a SIM, administrator's preference, tariffs, remaining data usage quota of a SIM, billing cycle information of a SIM and time of a day; wherein the second local SIM or the first remote SIM is selected based on a SIM selection policy; wherein the starter SIM selection policy and the SIM selection policy are different; wherein the starter SIM selection policy is applicable for selecting a SIM from the wireless communication device only; and wherein the SIM selection policy is applicable for selecting a SIM from both the wireless communication device and the SIM bank.
Stein teaches b. establishing a starter authentication connection between the wireless communication device and a SIM bank over the starter wireless carrier connection (see para 0028 “the mobile station comprises…a SIM card associated with the default communications network for receiving network credentials …monitoring the network credentials in respect of the network that the mobile station is actively in communication with”)
e. establishing a first authentication connection between the wireless communication device and the SIM bank over the first wireless carrier connection (see para 0033 “ receiving a network authentication request on the mobile station from the alternate network; and para 0034 in response to the mobile station being authenticated on the alternate network”)
	the starter SIM is selected based on the started SIM selection policy  (see para 0176 “, when the user is in a location where the MNC/MCC is that of the provider of the default SIM 108 and it is determined by the mobile station that the user is not roaming”; see para 0027 “Upon turning on their mobile station, the user's device determines which network the SIM card belongs to”; see para 0028 “accommodate a default (or home) SIM associated with the default communications network”) ; wherein the starter SIM Selection policy includes one or more of the following selection criteria: geolocation of the wireless communication device, (see para 0176 “, when the user is in a location where the MNC/MCC is that of the provider of the default SIM 108 and it is determined by the mobile station that the user is not roaming…  the default SIM 108 remains connected to the default/home mobile network”) [since default SIM connects to the default network based on location therefore as geolocation of the wireless communication device.  user is in a location where the MNC/MCC is that of the provider of the default SIM 108 is interpreted as geolocation of the wireless communication device ] ; wherein the second local SIM or the first remote SIM is selected based on a SIM selection policy (see para 0145 “determine whether the mobile station needs to switch to the alternate/optimum network”; 0032 “ consulting a SIM bank, comprising at least one alternate (or optimum) SIM, and selecting an alternate SIM having a mobile station identification variable compatible with the alternate network”)[ alternate SIM is interpreted as second local or first remote SIM which is selected to provide optimum connection, therefore optimum connection is interpreted as selection policy]; wherein the starter SIM selection policy and the SIM selection policy are different(see para 0176 “, when the user is in a location where the MNC/MCC is that of the provider of the default SIM 108 and it is determined by the mobile station that the user is not roaming”; see para 0145 “determine whether the mobile station needs to switch to the alternate/optimum network”) [user is in a location where the MNC/MCC is that of the provider of the default SIM 108 is interpreted as geolocation of the wireless communication device; switching to the alternate/ optimum network is interpreted as selecting a network to provide optimum connection, therefore optimum connection is interpreted as selection policy which is different than geolocation of device based on which the default network is selected  ]; wherein the starter SIM selection policy is applicable for selecting a SIM from the wireless communication device only (see para 0028 “the mobile station comprising …a SIM card to accommodate a default (home) SIM associated with the default communication network” see para 0176 “, when the user is in a location where the MNC/MCC is that of the provider of the default SIM 108.. the default SIM 108 remains connected to the default/home mobile network ”)[ since default SIM is in the mobile station and default SIM connects to the default network based on location, therefore the selecting default location based on location is applicable only for the default SIM included in mobile station only]; and wherein the SIM selection policy is applicable for selecting a SIM from both the wireless communication device and the SIM bank (see para 0150 “The device 100 further comprises circuitry to connect the alternate and default SIMs to each other, typically by means of a processing component 110, and to the rest of the mobile station, which may be done either physically (as indicated by wires 112 in FIG. 3) or wirelessly”. See para 0147 “ The invention has so far described an external SIM bank on a SIM server (for example). However, in an alternate embodiment, the SIM bank may be integrated into the mobile station itself.” see para 0145 “determine whether the mobile station needs to switch to the alternate/optimum network”) [switching to the alternate/ optimum network is interpreted as selecting a network to provide optimum connection , therefore switching for optimum connection is interpreted to be policy ; switching to optimum network is taking place for external SIM back and SIM bank integrated into the mobile station]
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine authentication and application of the SIM selection policies in the system of Chong. The motivation is to overcome high roaming charges (Stein: See para 0026)

Regarding claim 12, Chong teaches A wireless communication device (see para 0048 “multi-SIM communication device 101a), comprising: at least one processing unit (See para 0038 “Multi-SIM communication device 101A has .. Processing unit 231”); at least one main memory (see 0039 “Memory, such as 234, 285, 297 and 266 may represent one or more devices for storing data in a volatile state.); at least one logic circuit to enabling multiplexing (See para 0062 “Therefore, SIM card interface selector 284 is capable of allowing any RF unit 271 to use any SIM cards 251 by using multiplexing technique”); a plurality of wireless communication modules (WCMs) configurable to be connected to antennas for performing wireless communication via the antennas (See para 0038 “For example RF unit 221a is connected to SIM card interface 221a only and RF unit 221b is connected to SIM card interfaces 211b and 211c”); at least one SIM card interface (See para 0038 “SIM card interfaces 211b and 211c”); and at least one storage medium comprising program instructions executable by the at least one processing unit (see 0039 “Memory, such as 234, 285, 297 and 266 may represent one or more devices for storing data in a volatile state. These devices may include random access memory (RAM), magnetic RAM, core memory and/or other machine readable mediums for storing volatile data.”) for
a. establishing a starter wireless carrier connection using a starter subscriber identification module (SIM) (see para 0048 “multi-SIM communication device 101a may try to connect to a particular base station, such as base station 112. Multi-SIM communication device may send the request to the first wireless communication. It the request is authorized, then multi-SIM communication device can then connect to base station 111.”; see para 0049 “communication device 101a can be authorized to connect to the base station by using information from one of SIM cards 201”); wherein the starter SIM is a first local SIM selected from a plurality of local SIMs placed in the wireless communication device (See para 0053 “When processing unit 231 selects SIM cards 211b or 221c for RF unit 221b for use”)[ 211b or 221c are interpreted to plurality of SIM from which one of the SIM is selected; select SIM cards 211b or 221c] ;
c. selecting a second local SIM from the plurality of local SIMS placed in the wireless communication device or a first remote SIM from the SIM bank (see para 0132 “ device 900 can send a registration request to the SIM bank using the IP protocol. After registration, device 900 sends its identification information to the SIM bank and asks to use a second SIM card from the SIM bank for RF unit 901b.”); wherein the first remote SIM is placed in the SIM bank  (see para 0132 “device 900 sends its identification information to the SIM bank and asks to use a second SIM card from the SIM bank for RF unit 901b.”) and  is selected by a processing unit of the wireless communication device or by a processing unit of the SIM bank (see para 0133 “Since there are multiple SIM cards connected to the SIM card interfaces of the SIM Bank, the SIM bank determines and selects a second SIM card for RF unit 901b”; ; see para 0132 “The SIM bank can be a network device”)[ SIM bank can be a network device and it is known in the art that device has a processor, therefore when Chong teaches SIM bank selects a second SIM, it implies processing unit of the SIM bank is selecting the SIM]
d. establishing a first wireless carrier connection using the second local SIM or the first remote SIM (see para 0134 “Processing unit 1003 then extracts the information associated to the selected second SIM card and transmits to RF unit 901b. RF unit 901b then uses the information associated to the selected second SIM card to establish a connection with a corresponding wireless network”)[ since  established wireless network corresponds to the second selected SIM , therefore it is interpreted to be a first wireless carrier connection] 
f. disconnecting the starter wireless carrier connection (see para 0051 “the RF unit may need to disconnect established wireless connection before establishing another wireless connection.”);
g. selecting a third local SIM from the plurality of local SIMs placed in the wireless communication device or a second remote SIM from the SIM bank(see para 0132 “ device 900 can send a registration request to the SIM bank using the IP protocol. After registration, device 900 sends its identification information to the SIM bank and asks to use a second SIM card from the SIM bank for RF unit 901b.”)[ since para 0065 describes use of SIM cards 251a, 251b and 251c allows multi-SIM communication device 101b to connect to a base station of a wireless communication networks operated by a first network operator, a second network operator and a third network operator respectively, therefore the selection of any other SIM is interpreted to be third SIM]; wherein the second remote SIM is placed in the SIM bank and is selected by  one of the the processing unit of the wireless communication device or by the processing unit of the SIM bank see para 0125 “The selection of SIM cards 1001c or 1001d is determined by processing unit 1003; see para 0121 Fig. 10A illustrates part of electronic device” fig. 10 shows electronic device includes processing unit 1003; see para 0117 “electronic device 801 transmits and/or receives data with the wireless networks”];
h. establishing a second wireless carrier connection using one of, the third local SIM or the second remote SIM(see para 0134 “Processing unit 1003 then extracts the information associated to the selected second SIM card and transmits to RF unit 901b. RF unit 901b then uses the information associated to the selected second SIM card to establish a connection with a corresponding wireless network”) [ since para 0065 describes use of SIM cards 251a, 251b and 251c allows multi-SIM communication device 101b to connect to a base station of a wireless communication networks operated by a first network operator, a second network operator and a third network operator respectively, therefore it is implicit the selection of different SIM would establish another wireless carrier connection];
I. providing communication service to devices connected to the wireless communication device over one of or both of the first wireless carrier connection and the second wireless carrier connection (see para 0052 “As base stations 111 and 112 are operated by the first network operator and base stations 113 and 114 are operated by the second network operator, multi-SIM communication device 101a can connect to base stations 111-114 by using SIM cards 201a or 201b. In another example, a plurality of SIM cards 201 may be used by processing unit 231 to enable multi-SIM communication device 101a to establish more than one wireless connection with a base station.”); wherein the first remote SIM is selected by a processing unit of the wireless communication device or by a processing unit of the SIM bank ( see para 0125 “The selection of SIM cards 1001c or 1001d is determined by processing unit 1003; see para 0121 Fig. 10A illustrates part of electronic device” fig. 10 shows electronic device includes processing unit 1003; see para 0117 “electronic device 801 transmits and/or receives data with the wireless networks”];
Chong doesn’t teach b. establishing a starter authentication connection between the wireless communication device and a SIM bank over the starter wireless carrier connection; e. establishing a first authentication connection between the wireless communication device and the SIM bank over the first wireless carrier connection; wherein the starter SIM is selected based on the started SIM selection policy; wherein the starter SIM Selection policy includes one or more of the following selection criteria: geolocation of the wireless communication device, position of a SIM placed in the wireless communication device, SIM category, network performance history of a SIM, identity of a wireless carrier network issuing a SIM, services offered by a wireless carrier network of a SIM, service quality of a wireless carrier network of a SIM, administrator's preference, tariffs, remaining data usage quota of a SIM, billing cycle information of a SIM and time of a day; wherein the second local SIM or the first remote SIM is selected based on a SIM selection policy; wherein the starter SIM selection policy and the SIM selection policy are different; wherein the starter SIM selection policy is applicable for selecting a SIM from the wireless communication device only; and wherein the SIM selection policy is applicable for selecting a SIM from both the wireless communication device and the SIM bank.
Stein teaches b. establishing a starter authentication connection between the wireless communication device and a SIM bank over the starter wireless carrier connection (see para 0028 “the mobile station comprises…a SIM card associated with the default communications network for receiving network credentials …monitoring the network credentials in respect of the network that the mobile station is actively in communication with”)
e. establishing a first authentication connection between the wireless communication device and the SIM bank over the first wireless carrier connection (see para 0033 “ receiving a network authentication request on the mobile station from the alternate network; and para 0034 in response to the mobile station being authenticated on the alternate network”)
	the starter SIM is selected based on the started SIM selection policy  (see para 0176 “, when the user is in a location where the MNC/MCC is that of the provider of the default SIM 108 and it is determined by the mobile station that the user is not roaming”; see para 0027 “Upon turning on their mobile station, the user's device determines which network the SIM card belongs to”; see para 0028 “accommodate a default (or home) SIM associated with the default communications network”) ; wherein the starter SIM Selection policy includes one or more of the following selection criteria: geolocation of the wireless communication device, (see para 0176 “, when the user is in a location where the MNC/MCC is that of the provider of the default SIM 108 and it is determined by the mobile station that the user is not roaming…  the default SIM 108 remains connected to the default/home mobile network”) [since default SIM connects to the default network based on location therefore as geolocation of the wireless communication device.  user is in a location where the MNC/MCC is that of the provider of the default SIM 108 is interpreted as geolocation of the wireless communication device ] ; wherein the second local SIM or the first remote SIM is selected based on a SIM selection policy (see para 0145 “determine whether the mobile station needs to switch to the alternate/optimum network”; 0032 “ consulting a SIM bank, comprising at least one alternate (or optimum) SIM, and selecting an alternate SIM having a mobile station identification variable compatible with the alternate network”)[ alternate SIM is interpreted as second local or first remote SIM which is selected to provide optimum connection, therefore optimum connection is interpreted as selection policy]; wherein the starter SIM selection policy and the SIM selection policy are different(see para 0176 “, when the user is in a location where the MNC/MCC is that of the provider of the default SIM 108 and it is determined by the mobile station that the user is not roaming”; see para 0145 “determine whether the mobile station needs to switch to the alternate/optimum network”) [user is in a location where the MNC/MCC is that of the provider of the default SIM 108 is interpreted as geolocation of the wireless communication device; switching to the alternate/ optimum network is interpreted as selecting a network to provide optimum connection, therefore optimum connection is interpreted as selection policy which is different than geolocation of device based on which the default network is selected  ]; wherein the starter SIM selection policy is applicable for selecting a SIM from the wireless communication device only (see para 0028 “the mobile station comprising …a SIM card to accommodate a default (home) SIM associated with the default communication network” see para 0176 “, when the user is in a location where the MNC/MCC is that of the provider of the default SIM 108.. the default SIM 108 remains connected to the default/home mobile network ”)[ since default SIM is in the mobile station and default SIM connects to the default network based on location, therefore the selecting default location based on location is applicable only for the default SIM included in mobile station only]; and wherein the SIM selection policy is applicable for selecting a SIM from both the wireless communication device and the SIM bank (see para 0150 “The device 100 further comprises circuitry to connect the alternate and default SIMs to each other, typically by means of a processing component 110, and to the rest of the mobile station, which may be done either physically (as indicated by wires 112 in FIG. 3) or wirelessly”. See para 0147 “ The invention has so far described an external SIM bank on a SIM server (for example). However, in an alternate embodiment, the SIM bank may be integrated into the mobile station itself.” see para 0145 “determine whether the mobile station needs to switch to the alternate/optimum network”) [switching to the alternate/ optimum network is interpreted as selecting a network to provide optimum connection , therefore switching for optimum connection is interpreted to be policy ; switching to optimum network is taking place for external SIM back and SIM bank integrated into the mobile station]
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine authentication and application of the SIM selection policies in the system of Chong. The motivation is to overcome high roaming charges (Stein: See para 0026)

Regarding claim 10, Chong teaches a method for communicating at a wireless communication device, comprising:
a. establishing a starter wireless carrier connection using a starter subscriber identification module (SIM) (see para 0048 “multi-SIM communication device 101a may try to connect to a particular base station, such as base station 112. Multi-SIM communication device may send the request to the first wireless communication. It the request is authorized, then multi-SIM communication device can then connect to base station 111.”; see para 0049 “communication device 101a can be authorized to connect to the base station by using information from one of SIM cards 201”); wherein the starter SIM is a first local SIM selected from a plurality of local SIMs placed in the wireless communication device (See para 0053 “When processing unit 231 selects SIM cards 211b or 221c for RF unit 221b for use”)[ 211b or 221c are interpreted to plurality of SIM from which one of the SIM is selected; select SIM cards 211b or 221c] ;
c.  selecting a plurality of remote SIMs from the at least one SIM bank; (see para 0132 “ device 900 can send a registration request to the SIM bank using the IP protocol. After registration, device 900 sends its identification information to the SIM bank and asks to use a second SIM card from the SIM bank for RF unit 901b.”); wherein each of the plurality of remote SIMs is selected by a processing unit of the wireless communication device or by a processing unit of the at least one SIM bank (see para 0133 “Since there are multiple SIM cards connected to the SIM card interfaces of the SIM Bank, the SIM bank determines and selects a second SIM card for RF unit 901b”; ; see para 0132 “The SIM bank can be a network device”)[ SIM bank can be a network device and it is known in the art that device has a processor, therefore when Chong teaches SIM bank selects a second SIM, it implies processing unit of the SIM bank is selecting the SIM]
d. establishing a plurality of wireless carrier connections using the plurality of remote SIMs. (see para 0134 “Processing unit 1003 then extracts the information associated to the selected second SIM card and transmits to RF unit 901b. RF unit 901b then uses the information associated to the selected second SIM card to establish a connection with a corresponding wireless network”)[ since  established wireless network corresponds to the second selected SIM , therefore it is interpreted to be a first wireless carrier connection; since para 0065 describes use of SIM cards 251a, 251b and 251c allows multi-SIM communication device 101b to connect to a base station of a wireless communication networks operated by a first network operator, a second network operator and a third network operator respectively, therefore it is implicit the selection of different SIM would establish another wireless carrier connection];
f. providing communication service to devices connected to the wireless communication device over the plurality of wireless carrier connections(see para 0052 “As base stations 111 and 112 are operated by the first network operator and base stations 113 and 114 are operated by the second network operator, multi-SIM communication device 101a can connect to base stations 111-114 by using SIM cards 201a or 201b. In another example, a plurality of SIM cards 201 may be used by processing unit 231 to enable multi-SIM communication device 101a to establish more than one wireless connection with a base station.”); wherein the first remote SIM is selected by a processing unit of the wireless communication device or by a processing unit of the SIM bank ( see para 0125 “The selection of SIM cards 1001c or 1001d is determined by processing unit 1003; see para 0121 Fig. 10A illustrates part of electronic device” fig. 10 shows electronic device includes processing unit 1003; see para 0117 “electronic device 801 transmits and/or receives data with the wireless networks”];
Chong doesn’t teach b. establishing a starter authentication connection between the wireless communication device with at least one SIM bank through the starter wireless carrier connection; e. establishing a plurality of authentication connections with the at least one SIM bank over the plurality of wireless communication connections;; wherein the starter SIM is selected based on the started SIM selection policy; wherein the starter SIM Selection policy includes one or more of the following selection criteria: geolocation of the wireless communication device, position of a SIM placed in the wireless communication device, SIM category, network performance history of a SIM, identity of a wireless carrier network issuing a SIM, services offered by a wireless carrier network of a SIM, service quality of a wireless carrier network of a SIM, administrator's preference, tariffs, remaining data usage quota of a SIM, billing cycle information of a SIM and time of a day; wherein the second local SIM or the first remote SIM is selected based on a SIM selection policy; wherein the starter SIM selection policy and the SIM selection policy are different; wherein the starter SIM selection policy is applicable for selecting a SIM from the wireless communication device only; and wherein the SIM selection policy is applicable for selecting a SIM from both the wireless communication device and the SIM bank.
Stein teaches b. establishing a starter authentication connection between the wireless communication device with at least one SIM bank through the starter wireless carrier connection; (see para 0028 “the mobile station comprises…a SIM card associated with the default communications network for receiving network credentials …monitoring the network credentials in respect of the network that the mobile station is actively in communication with”)
e. establishing a plurality of authentication connections with the at least one SIM bank over the plurality of wireless communication connections; (see para 0033 “ receiving a network authentication request on the mobile station from the alternate network; and para 0034 in response to the mobile station being authenticated on the alternate network”)
	the starter SIM is selected based on the started SIM selection policy  (see para 0176 “, when the user is in a location where the MNC/MCC is that of the provider of the default SIM 108 and it is determined by the mobile station that the user is not roaming”; see para 0027 “Upon turning on their mobile station, the user's device determines which network the SIM card belongs to”; see para 0028 “accommodate a default (or home) SIM associated with the default communications network”) ; wherein the starter SIM Selection policy includes one or more of the following selection criteria: geolocation of the wireless communication device, (see para 0176 “, when the user is in a location where the MNC/MCC is that of the provider of the default SIM 108 and it is determined by the mobile station that the user is not roaming…  the default SIM 108 remains connected to the default/home mobile network”) [since default SIM connects to the default network based on location therefore as geolocation of the wireless communication device.  user is in a location where the MNC/MCC is that of the provider of the default SIM 108 is interpreted as geolocation of the wireless communication device ] ; wherein the second local SIM or the first remote SIM is selected based on a SIM selection policy (see para 0145 “determine whether the mobile station needs to switch to the alternate/optimum network”; 0032 “ consulting a SIM bank, comprising at least one alternate (or optimum) SIM, and selecting an alternate SIM having a mobile station identification variable compatible with the alternate network”)[ alternate SIM is interpreted as second local or first remote SIM which is selected to provide optimum connection, therefore optimum connection is interpreted as selection policy]; wherein the starter SIM selection policy and the SIM selection policy are different(see para 0176 “, when the user is in a location where the MNC/MCC is that of the provider of the default SIM 108 and it is determined by the mobile station that the user is not roaming”; see para 0145 “determine whether the mobile station needs to switch to the alternate/optimum network”) [user is in a location where the MNC/MCC is that of the provider of the default SIM 108 is interpreted as geolocation of the wireless communication device; switching to the alternate/ optimum network is interpreted as selecting a network to provide optimum connection, therefore optimum connection is interpreted as selection policy which is different than geolocation of device based on which the default network is selected  ]; wherein the starter SIM selection policy is applicable for selecting a SIM from the wireless communication device only (see para 0028 “the mobile station comprising …a SIM card to accommodate a default (home) SIM associated with the default communication network” see para 0176 “, when the user is in a location where the MNC/MCC is that of the provider of the default SIM 108.. the default SIM 108 remains connected to the default/home mobile network ”)[ since default SIM is in the mobile station and default SIM connects to the default network based on location, therefore the selecting default location based on location is applicable only for the default SIM included in mobile station only]; and wherein the SIM selection policy is applicable for selecting a SIM from both the wireless communication device and the SIM bank (see para 0150 “The device 100 further comprises circuitry to connect the alternate and default SIMs to each other, typically by means of a processing component 110, and to the rest of the mobile station, which may be done either physically (as indicated by wires 112 in FIG. 3) or wirelessly”. See para 0147 “ The invention has so far described an external SIM bank on a SIM server (for example). However, in an alternate embodiment, the SIM bank may be integrated into the mobile station itself.” see para 0145 “determine whether the mobile station needs to switch to the alternate/optimum network”) [switching to the alternate/ optimum network is interpreted as selecting a network to provide optimum connection , therefore switching for optimum connection is interpreted to be policy ; switching to optimum network is taking place for external SIM back and SIM bank integrated into the mobile station]
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine authentication and application of the SIM selection policies in the system of Chong. The motivation is to overcome high roaming charges (Stein: See para 0026)

Regarding claim 11, Chong teaches disconnecting the starter wireless carrier connection after step e. (see para 0051 “the RF unit may need to disconnect established wireless connection before establishing another wireless connection.”).

Regarding claim 2, 13, Chong doesn’t teach further comprising establishing a second authentication connection between the wireless communication device and  the SIM bank over the second wireless carrier connection. 
Stein teaches establishing a second authentication connection between the wireless communication device and  the SIM bank over the second wireless carrier connection. (see para 0033 “ receiving a network authentication request on the mobile station from the alternate network; and para 0034 in response to the mobile station being authenticated on the alternate network”)
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine authentication over the second wireless carrier connection in the system of Chong. The motivation is to overcome high roaming charges (Stein: See para 0026)

Regarding claims 3, 14, Chong teaches wherein the starter wireless carrier connection is established using a first wireless communication module (WCM) of a plurality of WCMs configurable to be connected to antennas for performing wireless communication via the antennas See para 0038 “For example RF unit 221a is connected to SIM card interface 221a only and RF unit 221b is connected to SIM card interfaces 211b and 211c”);; wherein the plurality of WCMs are placed in the wireless communication device; wherein the first wireless carrier connection is established using a second WCM of the plurality of WCMs;  wherein the second wireless carrier connection is established using the first WCM or a third WCM of the plurality of WCMs. (see para 0050 “The Selected Base Station is connected using one of RF units 221 using authentication information retrieved from a corresponding SIM card.”; see para 0118 “connecting to one or more wireless networks through RF units”; see para 0038 “such as RF units 221a and 221b, are connected to embedded/external antennas respectively. A RF unit can be connected to one or more SIM card interface.”)

Regarding claims 4, 15, Chong teaches further comprising establishing an aggregated logical data connection between the wireless communication device and the SIM bank. (See para 0083 “An aggregated tunnel is then established through the at least two wireless connections. Within each of the established wireless connections, a tunnel is established between multi-SIM communication device 101 and network node 119 for transmitting and receiving data packets”)

Regarding claim 5, 16, Chong teaches wherein the aggregated logical data connection is established over the first wireless carrier connection and the second wireless carrier connection. (See para 0083 “An aggregated tunnel is then established through the at least two wireless connections. Within each of the established wireless connections, a tunnel is established between multi-SIM communication device 101 and network node 119 for transmitting and receiving data packets”)

Regarding claims 6, 17, Chong teaches wherein the first remote SIM and the second remote SIM are roaming SIMs (See para 0093 “the second event trigger occurs as soon as its geographic location data matches the predefined geographic location trigger. For example, the predefined threshold is a location fence for geographic location A. The geographic location data received by multi-SIM communication device 101c is determined by processing unit 295 to be above the threshold when it is outside of the geographic location A and therefore the second event trigger occurs so that multi-SIM communication device 101c may select another operational SIM card.”)[ since SIM is selected based on geographical location, therefore SIM cards can be interpreted as roaming SIMs for different/ new geographical location]

Regarding claim 7, 18, Chong doesn’t teach wherein the starter SIM selection policy and the SIM selection policy include the same or different selection criteria; wherein when the starter SIM selection policy and the SIM selection policy is based on service quality of a wireless carrier network of a SIM, the service quality is evaluated depending on signal strength, network coverage, security and simplicity of configuration corresponding to the SIM.
Stein teaches the starter SIM selection policy and the SIM selection policy include the same or different selection criteria; wherein when the starter SIM selection policy and the SIM selection policy is based on service quality of a wireless carrier network of a SIM, the service quality is evaluated depending on signal strength, network coverage, security and simplicity of configuration corresponding to the SIM. (see para 0176 “, when the user is in a location where the MNC/MCC is that of the provider of the default SIM 108 and it is determined by the mobile station that the user is not roaming”; see para 0145 “determine whether the mobile station needs to switch to the alternate/optimum network”) [switching to the alternate/ optimum network is interpreted as selecting a network to provide optimum connection, therefore optimum connection is interpreted service quality  ];
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine authentication and application of the SIM selection policies in the system of Chong. The motivation is to overcome high roaming charges (Stein: See para 0026)

Regarding claims 8, 19, Chong teaches wherein the first local SIM is a foreign SIM(See para 0093 “the second event trigger occurs as soon as its geographic location data matches the predefined geographic location trigger. For example, the predefined threshold is a location fence for geographic location A. The geographic location data received by multi-SIM communication device 101c is determined by processing unit 295 to be above the threshold when it is outside of the geographic location A and therefore the second event trigger occurs so that multi-SIM communication device 101c may select another operational SIM card.”) [since SIM is selected based on geographical location, therefore SIM cards can be interpreted as foreign SIM]

7.      Claims 9 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chong (US 20170223313 A1)  in view of Stein (U S2015/0373530)  and further in view of Plestid (US 20150296378 A1)

Regarding claims 9, 20,  Modified Chong doesn’t teach wherein the first local SIM  in a SIM profile stored in  an embedded Universal Integrated Circuit Card (eUICC).
 Plestid teaches wherein the first local SIM in a SIM profile stored in an embedded Universal Integrated Circuit Card (eUICC). (See para 0070 “SIM bank 416 may house physical smart (SIM) cards. In this case, the physical SIM cards or UICCs are located at the remote location”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of invention to combine the first local SIM is an embedded Universal Integrated Circuit Card (eUICC) in the system of modified Chong. The motivation is to lower operator cost of service (Plestid: See para 0068).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMIT KAUR/Examiner, Art Unit 2416       

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416